[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         JUNE 4, 2012
                                    No. 11-13114
                                                                          JOHN LEY
                              ________________________
                                                                           CLERK

                     D. C. Docket No. 1:10-cr-00250-MEF-SRW-1


UNITED STATES OF AMERICA,

                                                                           Plaintiff-Appellee,

       versus

ROMAN MORALES-BAIGEN,
a.k.a. Roman Morales-Baygen,
a.k.a. Daniel Morales,

                                                                       Defendant-Appellant.

                  _________________________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                  _________________________________________

                                        (June 4, 2012)

Before DUBINA, Chief Judge, EDMONDSON, Circuit Judge, and RESTANI,*
Judge.


   *
    Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
PER CURIAM:



      Roman Morales-Baigen appeals, following his conviction on one count of

re-entering the United States without permission as a previously deported alien

felon. By the time of his sentencing, Morales-Baigen had been deported seven

times from the United States. He was sentenced to 36 months’ imprisonment; he

challenges his sentence as unreasonable.

      We conclude that the objection made at sentencing is sufficient to challenge

properly only the length of the sentence, that is, its substantive reasonableness.

But we conclude that the sentence was neither substantively or procedurally

unreasonable. We do not understand the sentencing judge to have found that

Defendant had no employment other than the drug trade. And we note that the

sentence was well below the statutory maximum.

      AFFIRMED.




                                           2